UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7001



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TONY J. BACON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(CR-04-12; CA-05-340)


Submitted:   November 17, 2005         Decided:     November 28, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tony J. Bacon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tony J. Bacon, a federal prisoner, seeks to appeal the

district court’s order dismissing his motion under 28 U.S.C. § 2255

(2000).     The order is not appealable unless a circuit justice or

judge     issues   a   certificate     of    appealability.      28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2000). This standard is satisfied

by demonstrating that reasonable jurists would find the district

court’s assessment of Bacon’s constitutional claims are debatable

and that any dispositive procedural rulings by the district court

are also debatable or wrong.         See Miller-El v. Cockrell, 537 U.S.

322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose

v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).          We have independently

reviewed the record and conclude that Bacon has not made the

requisite     showing.     Accordingly,      we   deny   a   certificate   of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   DISMISSED




                                     - 2 -